 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Retail Clerks in Case No. 21-RC-18718we further find that theunit sought by the Teamsters is too limited in scope and thereforeinappropriate for bargaining purposes.7Accordingly, we shall dis-miss the petition in Case No. 21-RC-1870.We therefore find that all employees of the Employer's three Bakers-field, California, stores, excluding truck drivers, guards, watchmen,outside salesmen, confidential employees,8 and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining.OrderIT IS HEREBYORDERED that thepetitionin CaseNo. 21-RC-1870 be,and it herebyis, dismissed.[Text of Direction of Election omitted from publication in thisvolume.]6 Schenley Distillers Corp., supra; Lindy Optical Company,85 NLRB 940;Lone StarProducing Company,85 NLRB 1137;Bethlehem Fairchild Shipyard Inc,58 NLRB 579.7 Under all the circumstances, the Teamsters' unit could be considered appropriate onlyby regarding as controlling the extent of that Union's organization.This the statuteprohibits.C. Pappas Company,80 NLRB 1272.8 Although the parties agreed that two secretaries are employed in a "confidential"capacity and should be excluded, the record is silent as to the specific duties of theseemployees.If they act in a confidential capacity for individuals charged with managerialresponsibilities in the field of labor relations they are excluded , otherwise they are included.SAMUEL A. ELLSBERRY, SR., AND SAMUEL A. ELLSBERRY, JR., D/B,.1SAMUEL A. ELLSBERRY COMPANYandSHOPMEN'S LOCAL UNION 536,OF THE INTERNATIONAL ASSOCIATION OF BRIDGE, STRUCTURAL ANDORNAMENTAL IRON WORKERS, AFL, PETITIONER.Case No. 16-RC-699.July 18,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles Y. Latimer, hearingofficer.On May 15, 1951, the Board issued an order reopening therecord and remanding the proceeding to the Regional Director forfurther hearing.Accordingly, a further hearing was held on May 25,1951, before Glenn L. Moller, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].1For the reasons stated below, the Employer's motion to dismiss thepetition on thegrounds of lack of jurisdiction and inappropriate unit is herebydenied.95 NLRB No. 41. SAMUEL A. ELLSBERRY COMPANY277Upon .the entire record in this case, the Board finds :1.The business of the Elr.ployerThe Employer is engaged in Dallas, Texas, in the distribution andinstallation of metal windows, doors and building specialties.Duringthe year 1950, the Employer purchased materials and supplies valuedat. approximately $593,000, of which amount approximately $452,000represents materials and supplies shipped to the Employer's opera-tions from points outside the State. The remaining $141,000 representspurchases made within the State, of which amount materials in thevalue of approximately $94,000 were produced outside the State.Dur-ing the'year 1950, the Employer's sales amounted to approximately$1,500,000, all of which were made to customers located within the'State.During the same period, the Employer sold and delivered to acontractor engaged in the construction of a building for the GilletteMotor Freight Company, an interstate carrier, materials-. valued at$7,000.In 1950, the Employer contracted to furnish metal windowsand partitions valued at $42,500 to a general contractor engaged in theconstruction of the terminal building at the new Fort Worth Inter-national Airport, financed by Federal funds and designed to serviceinternational traffic. In the same year, the Employer agreed to furnishtoAmerican Airlines materials valued at $22,900 for installation atthe new airport .2The Employer holds exclusive sales franchises with10 manufacturers of metal doors and windows located in various partsof the United States.The Employer contends that as the combined direct and indirectout-of-State purchases fall short of the Board minimum jurisdictionalstandard of "100 percent," the Board should not exercise its jurisdic-tion herein.However, the materials furnished American Airlines bythe Employer constitute approximately 40 percent of the $50,000minimum requirement of materials furnished an instrumentality ofcommerce.3Under an alternative jurisdictional requirement estab-lished by the Board, this perwhen added to the direct andindirect inflow percentages bring the total percentages above the "100percent" jurisdictional requirement.We find therefore that the Em-ployer is engaged in commerce within the meaning of the Act, andthat it would effectuate the policies of the Act to exercise jurisdictionherein.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.2Althoughthe airport materials were not to be: delivereduntil 19.51, the Employerincluded the money value of these salesin its totalsales for 1950.3Depew PavingCo., 92 NLRB 142. 278DECISIONS OF NATIONAL LABOR. RELATIONS BOARD4.The appropriate unit :The Petitionerseeks aunit composed of all production and mainte-nance employeesat the Employer's Dallas, Texas, warehouse, includ-ing welders,glasscutters, helpers, warehousemen, and truck drivers,but excluding office and clerical employees, guards, watchmen, profes-sional employees, and all supervisors as defined in the Act .4The.Employer contends that the unit sought is composed of unrelated jobcategories and is therefore inappropriate.6The Employer's operations are conducted in a warehouse, one cornerof -which houses a welding shop.The warehouse is used to storewindows and doors not shipped directly to the installation site. In thewelding shop, doors and windows are revamped and cut down to re-quiredsize.The Employer has 2 welders and a helper in the shop,a glass cutterand helper, 4 warehousemen, 2 truck drivers, and a ship-ping clerk.Although the warehousemen and truck drivers work underthe direction of the shipping clerk, and the welders and glass cutterare separately supervised, final supervision of all 12 employees is theresponsibility of the Employer's chief engineer..The welders,glasscutter, and helpers are engaged in convertingfactory-made windows to specialsizeby a process of cutting, grinding,rewelding, and painting.The warehousemen load and unload ma-terials from trucks and freight cars, clean the warehouse, and movewindows and doors in and out of the welding shop.While there is'no essentialinterchangeability of work among the employees involved,on occasion truck drivers help unload materials and clean the ware-house and warehousemen assist the.welders' helper in painting win-dow sash in the welding shop. It appears that the employees involvedare all hourly paid and work the same number of hours under thesame working conditions.The welders receive a substantially higherrate of pay than do the remaining employees. There is no priorhistory of collective bargaining affecting the Employer.As no union seeks to represent the warehousemen or the truck,drivers in separate units, we believe, in,view of the smallsize andintegrated character of the Employer's operations's the common super-vision, the absence of strict departmental limitations on the assign-ment of work, the similar hours and working conditions, and the factthat the Petitioner seeks to represent the employees on an over-allbasis, that the Employer's warehouse employees and truck drivers4 ThePetitionerdoes not seek the inclusion of the outside.glazers and iron workersemployedby theEmployerat theinstallation site.5 The Employer further contendsthatthe unit requested is inappropriate because thePetitioner admits to membership only the welders and helper.The Board,however, hasheld that the jurisdictional inabilityof a union to represent certain employees is noground forexcluding themif their inclusion in the unitwouldotherwise be appropriate.ConnellctChaffln,Inc.,85 NLRB 887.Memphis Cold Storage Warehouse Company,91 NLRB 1404. SAN JOAQUINCOMPRESS AND WAREHOUSE coAeANY279should be included in the same unit with the production employees.'We find that all productionand maintenance employeesat the Em-ployer'sDallas,Texas, warehouse, including. welders, glass cutter,helpers, warehousemen,truck drivers, and shippingclerk,8 but ex-cluding office and clerical employees, guards, watchmen, professionalemployees, and all supervisors as defined in the Act, constitute a unitappropriate. for the purposes of collectivebargainingwithin themeaning ofSection 9 (b) of the Acts[Text of Direction of Election omitted from publication in thisvolume.]4Bushnell Steel Company,93 NLRB No. 96.8 The Petitioner would exclude the shipping clerk as a supervisor.However, theshipping clerk has no authority effectively to recommend the hire or discharge of employees,nor is his direction of the warehousemen and truck drivers other than routine.Accord-ingly, the shipping clerk is included in the appropriate unit.9 The Employer maintains that the welders and helper should not be included in theunit because difficulties in obtaining materials and unprofitable operations may necessitatethe closing of the welding shop.The record indicates that although the,Employer'sprincipal supplier has ceased furnishing materials,the date of termination of the Employer'sshop operations is indefinite.Under these circumstances,we are of the opinion that thereexists sufficient expectancy of continued employment of the welders and helper to warranttheir inclusion in the unit.Cf.Lone Star Seat Mfg.Co., 94 NLRB 19.Moreover, thePetitioner has indicated its willingness to represent the remaining employees in the eventthe Employer is forced to close the shop.SAN JOAQUIN COMPRESS AND WAREHOUSE COMPANYand.INTERNA-TIONAL LONGSHOREMEN AND WAREHOUSEMEN'S UNION, LOCAL, 6,PETITIONERCALCOT COMPRESS AND WAREHOUSEandINTERNATIONAL LONGSHORU-MEN AND WAREHOUSEMEN'S UNION, LOCAL 6, PETITIONERCALCOT COMPRESS AND WAREHOUSE 1andBUTCHERS UNION LOCAL NO'..193, AMALGAMATED MEAT C>TrnlRS&BUTCHER WORKMEN OF NORTHAMERICA, AFL, PETITIONER.Cases Nos. 21-RC-1800, 921-RC-1801,and P31-RC-1916.July 18,1951Decision and Direction of ElectionUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held before BernGrodsky, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.IThe Employer named in the petition filed in 21.-RC-1916 is California Cotton Coopera-tive Association,Ltd.Calcot.Compress and Warehouse is the wholly owned subsidiaryof California Cotton Cooperative Association,Ltd., and is the actual employer of theemployees for whom representation is sought in both Case No. 21-RC-1501 and Case No.21-RC-1916.Accordingly,and on its own motion,the Board hereby orders that thepetition and other formal papers in Case.No. 21-RC-1916 be, and they hereby are,corrected to show the correct name of the Employer.95 NLRB No. 49.